Citation Nr: 0740603	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  00-19 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1. Entitlement to specially adapted housing.

2. Entitlement to special home adaptation.

3. Entitlement to service connection for a left shoulder 
disability.

4. Entitlement to service connection for a left knee 
disability.

5. Entitlement to service connection for a cervical spine 
disability.

6. Entitlement to service connection for a low back 
disability, to include sciatica.

7. Entitlement to service connection for a left ankle 
disability.

8. Entitlement to service connection for a left hip 
disability.

9. Entitlement to service connection for generalized 
arthritis.

10. Entitlement to a disability evaluation in excess of 10 
percent for residuals of a fractured right clavicle for the 
period prior to February 23, 2000.

11.  Entitlement to a disability evaluation in excess of 30 
percent for residuals of a fractured right clavicle for the 
period from April 1, 2001, forward.

12. Entitlement to an increased evaluation for a scar of the 
left foot, currently rated as 10 percent disabling.

13. Entitlement to an initial compensable evaluation for a 
scar of the left medial thigh.

14. Entitlement to a temporary total evaluation because of 
treatment for a service connected disability requiring 
convalescence.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.A. Herman, Senior Counsel




INTRODUCTION

The veteran served on active duty from December 1969 to May 
1973.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Louisville, 
Kentucky, Department of Veterans Affairs (VA) Regional Office 
(RO).

The veteran testified at a Travel Board hearing before Acting 
Veterans Law Judge (VLJ) Mainelli in March 2005.  In June 
2007, the veteran testified at a Travel Board hearing before 
VLJ Hogeboom.  Transcripts of those hearings are in the 
claims file.  As these hearings were not conducted by the 
same VLJ, a panel decision is necessary.  See 38 C.F.R. § 
20.707 (2007).

In September 2005, the matter was remanded by the Board for 
the purpose of obtaining additional evidence.  The matter was 
returned to the Board in October 2007 for final appellate 
consideration.


FINDINGS OF FACT

1. On June 13, 2007, prior to the promulgation of a decision 
in the appeal, the veteran withdrew her appeal of the claim 
for specially adapted housing.

2. On June 13, 2007, prior to the promulgation of a decision 
in the appeal, the veteran withdrew her appeal of the claim 
for special home adaptation.

3. Arthritis of the left shoulder was not initially manifest 
during service or within one year of active service 
separation nor is any left shoulder disability attributable 
to service. 

4. Arthritis of the left knee was not initially manifest 
during service or within one year of active service 
separation nor is any left knee disability attributable to 
service.

5. Arthritis or degenerative disc disease of the cervical 
spine was not initially manifest during service or within one 
year of active service separation nor is any cervical spine 
disability attributable to service.

6. Arthritis or degenerative disc disease of the lumbar spine 
was not initially manifest during service or within one year 
of active service separation nor is any lumbar spine 
disability attributable to service.

7. A left ankle disability is not attributable to service.

8. Bursitis or arthritis of the left hip was not initially 
manifest during service or within one year of active service 
separation nor is any left hip disability attributable to 
service.

9. Generalized arthritis was not initially manifest during 
service or within one year of active service separation nor 
is any generalized arthritic disability attributable to 
service.

10. For the period prior to February 23, 2000, the veteran's 
right (major) shoulder disability was manifested by a 
palpable, painful knot on the right clavicle; there was no 
loss of range of motion, nonunion or dislocation of the 
clavicle with loose movement, moderate deformity of the 
humerus, or recurrent, infrequent episodes of dislocation of 
the scapulohuerous joint with guarding. 

11. For the period from April 1, 2001, forward, the veteran's 
right (major) shoulder disability was manifested by pain, 
guarding, and motion of at least to midway between side and 
shoulder level; there is no ankylosis or fibrous union of the 
humerus and motion is not limited to 25 degrees from side.

12. The veteran's left foot scar is tender to palpation, 
measures 4 by 8 centimeters, and the objective findings show 
no evidence of ulceration or skin breakdown or functional 
loss.  

13. The veteran's left foot scar results in mild, incomplete 
paralysis of the left posterior tibial nerve.

14. The veteran's left thigh scar is barely discernable and 
nontender, measures 5 by 5 centimeters, and the objective 
findings show no evidence of ulceration or skin breakdown or 
functional loss.  

15. The veteran's surgery in May 2002 for left shoulder 
disability, and subsequent period of convalescence, was for a 
non-service connected disability.


CONCLUSIONS OF LAW

1. The veteran having withdrawn her appeal of the claim for 
specially adapted housing, there is no remaining allegations 
of error of fact or law for appellate consideration with 
respect to this claim; this appeal is dismissed. 38 U.S.C.A. 
§ 7105(d)(5) (West 2002); 38 C.F.R. § 20.204(b) (2007).

2. The veteran having withdrawn her appeal of the claim for 
special home adaptation, there is no remaining allegations of 
error of fact or law for appellate consideration with respect 
to this claim; this appeal is dismissed. 38 U.S.C.A. 
§ 7105(d)(5) (West 2002); 38 C.F.R. § 20.204(b) (2007).

3. A left shoulder disability was not incurred in or 
aggravated by service and arthritis may not be presumed to 
have been incurred therein. 38 U.S.C.A. §§ 101, 106, 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007)

4. A left knee disability was not incurred in or aggravated 
by service and arthritis may not be presumed to have been 
incurred therein. 38 U.S.C.A. §§ 101, 106, 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007)

5. A cervical spine disability was not incurred in or 
aggravated by service and arthritis may not be presumed to 
have been incurred therein. 38 U.S.C.A. §§ 101, 106, 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007)

6. A lumbar spine disability was not incurred in or 
aggravated by service and arthritis may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 101, 106, 1101, 
1112, 1113, 1131, 1137 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007)

7. A left ankle disability was not incurred or aggravated in 
service. 38 U.S.C.A. §§ 1101, 101, 106, 1110, 1131 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2007).

8. A left hip disability was not incurred in or aggravated by 
service and bursitis/arthritis may not be presumed to have 
been incurred therein. 38 U.S.C.A. 
§§ 101, 106, 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007)

9. Generalized arthritis was not incurred in or aggravated by 
service and may not be presumed to have been incurred 
therein. 38 U.S.C.A. §§ 101, 106, 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007)

10. The criteria for a disability evaluation in excess of 10 
percent for residuals of a fractured right clavicle have not 
been met for the period prior to February 23, 2000.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5200, 
5201, 5202 (2007).

11. The criteria for a disability evaluation in excess of 30 
percent for residuals of a fractured right clavicle have not 
been met for the period from April 1, 2001, forward.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5200, 
5201, 5202 (2007).

12. The criteria for an increased disability evaluation for a 
left foot scar have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 
4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (prior 
to and subsequent to August 30, 2002).

13. The criteria for a separate 10 percent disability 
evaluation for incomplete paralysis of the left posterior 
tibial nerve have been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.123, 
4.124, 4.124a, Diagnostic Code 8525 (2007).

14. The criteria for a compensable (increased) disability 
evaluation for a left thigh scar have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Codes 7801, 7802, 
7803, 7804, 7805 (prior to and subsequent to August 30, 
2002).

15. The veteran does not meet the basic eligibility 
requirements for a temporary total disability rating. 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.30 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  During the 
course of her June 13, 2007 personal hearing, the veteran 
withdrew her appeal of the claims for specially adapted 
housing and special home adaptation and, hence, there remain 
no allegations of errors of fact or law for appellate 
consideration with regard to those issues.  Accordingly, the 
Board does not have jurisdiction to review the appeal of the 
claims for specially adapted housing and special home 
adaptation and those issues are dismissed.


Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decisions on the claim by the agency of 
original jurisdiction (AOJ).  Under such circumstances, VA's 
duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of letters sent 
to the appellant in March 2001, April 2001, April 2002, May 
2002, March 2006, and December 2006 that fully addressed all 
four notice elements.  The letters informed the appellant of 
what evidence was required to substantiate the claims and of 
the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in her possession to the AOJ.  Although 
the notice letter was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of her claims and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of a supplemental statement of the case issued in 
February 2007 after the notices were provided.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  The notice letter mailed to the veteran in March 
2006 addressed the Dingess requirements.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all identified and 
available VA and non-VA medical records.  In this regard, the 
Board notes that the veteran has indicated that she received 
treatment through the Memphis VA Medical Center (VAMC) 
shortly after her service discharge in 1973.  The AOJ has 
made several attempts to locate/obtain those records but 
unfortunately has had no success.  The Memphis VAMC reported 
in May 2006 that those records are no longer available.  The 
veteran was apprised of this negative development in the 
February 2007 supplemental statement of the case.  A decision 
from the Social Security Administration (SSA) and the records 
considered by the SSA in making its decision are also of 
record.  She was also provided an opportunity to set forth 
her contentions during the hearings before the undersigned 
Veterans Law Judges.  The appellant has been afforded 
multiple VA medical examinations during the course of this 
appeal.  Neither the appellant nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Analysis

Under 38 U.S.C. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, 
in pertinent part, that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Board must review the entire record, but does 
not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (2002); 38 C.F.R. 
§ 3.303(a).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned. When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit), which has stated, "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In the absence of proof of a present disability, 
there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143- 44 (1992).

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions; thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  The veteran is competent to report what comes to him 
through his senses, but he does not have medical expertise.  
See Layno. Therefore, he cannot provide a competent opinion 
regarding diagnosis and causation.

However, lay evidence is one type of evidence that must be 
considered and competent lay evidence can be sufficient in an 
of itself.  The Board, however, retains the discretion to 
make credibility determinations and otherwise weigh the 
evidence submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would 
include weighing the absence of contemporary medical evidence 
against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit Court determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).

Service medical records document that the veteran suffered 
injuries to her right clavicle and left foot in an August 
1972 motorcycle accident.  As a result of skin loss to the 
left foot, she received a skin graft from her left thigh.  X-
rays taken of the left lower extremity (ankle) at the time of 
the accident were negative.  There were no findings with 
regard to complaints or injury of the left shoulder, left 
knee, cervical spine, lumbar spine, and/or left hip.  
Clinical notes dated in January 1973 show that the veteran 
was seen for complaints of a painful left foot.  She was seen 
for similar complaints in March 1973.  It was noted that the 
veteran had a full range of motion of the left tibiotalar 
joint.  The veteran underwent a Medical Evaluation Board 
(MEB) in May 1973.  She complained of a painful left ankle 
and occasional swelling.  However, with the exception of 
there being thickness over the graft site, the veteran's left 
foot was within normal limits.  She retained a full range of 
motion of the left tibiotalar joint.  There were again no 
findings with regard to complaints or injury of the left 
shoulder, left knee, cervical spine, lumbar spine, and/or 
left hip.

Post-service medical records clearly document that the 
veteran experiences problems with her left shoulder, left 
knee, cervical spine, lumbar spine, and/or left hip.  She has 
been diagnosed as having a rotator cuff tear and arthritis of 
the left shoulder, degenerative joint disease of the left 
knee, degenerative joint disease of the cervical spine, 
degenerative disc disease and degenerative joint disease of 
the lumbar spine, bursitis of the left hip, and generalized 
arthritis.  The first diagnosis of those disabilities, 
however, is not until 1998, which is approximately 25 years 
post-service.  Further, none of the records made any findings 
that related the veteran's active service to her left 
shoulder, left knee, cervical spine, lumbar spine, left hip, 
and/or generalized arthritis.

As discussed above, the report of the veteran's service 
medical records, and more particularly the May 1973 MEB, were 
clearly negative for any findings that the August 1972 
motorcycle accident resulted in injury and/or disability of 
the left shoulder, left knee, cervical spine, lumbar spine, 
and/or left hip.  Post-service medical evidence of a rotator 
cuff tear and arthritis of the left shoulder, degenerative 
joint disease of the left knee, degenerative joint disease of 
the cervical spine, degenerative disc disease and 
degenerative joint disease of the lumbar spine, bursitis of 
the left hip, and generalized arthritis is not documented 
until many years (over two decades) after the veteran's 
service discharge.  The fact that the record does not reflect 
the veteran making complaints regarding, or seeking treatment 
until many decades after service, weighs against the finding 
of a nexus between the current condition and service.  Maxson 
v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000).

In sum, the Board finds that there is no evidence of a 
disability of the left shoulder, left knee, cervical spine, 
lumbar spine, and/or left hip in service.  There is also no 
evidence of a diagnosis of arthritis within one year of 
service discharge.  The threshold question therefore is 
whether there is sufficient medical evidence to establish a 
causal or etiological link between any of these disabilities 
and the veteran's active service.  No such evidence has been 
provided.  

On the contrary, following a detailed review of the claims 
folder, to include the service medical records and earlier VA 
examinations, it was determined in an October 2003 VA report 
that there was "nothing in the medical records that suggest 
any chronicity of the left shoulder, spine, or left knee 
disabilities after the 1972 accident."  The examiner stated 
that the degenerative changes in the veteran's spine, left 
shoulder, left hip, and left knee were likely "age related" 
and "not likely related to her military service."  She 
added that the veteran's post-service diagnosis of 
generalized arthritis referred to the identified joints and 
not a process of all her joints.  

The veteran is competent to state that her left shoulder, 
left knee, neck, low back, and left hip were painful in 
service.  She is also competent to report that left shoulder, 
left knee, neck, low back, and left hip were injured in the 
1972 motorcycle accident.  However, the Board finds that the 
veteran is not credible as to the onset of diability in these 
joints.  The credibility of the evidence is a factual issue 
for the Board.  See Jandreau.  Once evidence is determined to 
be competent, the Board must determine whether such evidence 
is also credible.  See Layno, supra (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).  See Barr v. 
Nicholson, 21 Vet App 303 (2007).

There is no credible evidence of any injury to the left 
shoulder, left knee, neck, low back, and left hip during 
active duty.  There is also no credible evidence of diagnoses 
of arthritis disease of the left shoulder, left knee, neck, 
low back, and left hip or generalized arthritis during active 
duty or within one year of her separation from active duty.  
The Board finds the service medical records, which reflect no 
such disease or injuries, to be competent and credible.  
Therefore, they constitute probative evidence.  The 
subsequent records, and most specifically the October 2003 VA 
opinion, shows that the veteran's arthritis of the left 
shoulder, degenerative joint disease of the left knee, 
degenerative joint disease of the cervical spine, 
degenerative disc disease and degenerative joint disease of 
the lumbar spine, bursitis of the left hip, and generalized 
arthritis is likely age related and not the result of her 
active service, to include the 1972 accident.  

In sum, the competent and credible evidence does not 
establish any etiological connection between claimed left 
shoulder, left knee, cervical spine, lumbar spine, left hip, 
or generalized arthritis disabilities and service.  Even 
though the veteran is competent to make certain assertions, 
as noted, the Board has determined that her statements are 
not credible.  Thus, they are not probative and are 
insufficient to establish her claims of service connection.  
Moreover, to the extent that the veteran opines that her 
current disabilities of the left shoulder, left knee, 
cervical spine, lumbar spine, and/or left hip were caused by 
her in-service, the Board notes that the veteran, a layman, 
is not coompetent to give a medical opinion on the diagnosis 
or etiology of a condition.  See Espiritu.

The Board's attention is now drawn to the veteran's claim of 
service connection for left ankle disability.  Here, as 
discussed, service medical records show that the veteran's 
August 1972 motorcycle accident resulted in a left foot 
injury, and that she was seen for complaints of left ankle 
pain.  A chronic disability of the left ankle was 
nevertheless not demonstrated in service.  

However, more importantly, competent evidence of a current, 
chronic disability of the left ankle is still not shown.  X-
rays of the left ankle have consistently been normal.  
Indeed, when she was examined by VA in May 1998, it was 
determined that there was insufficient clinical evidence at 
present to warrant a diagnosis of an acute or chronic 
disorder of the left ankle.  A June 2002 VA foot examination 
similarly concluded that the veteran had a history of left 
ankle trauma with normal X-rays.  Absent any competent 
evidence of a current diagnosis of disability of the left 
ankle, the claim for service connection must fail.  See 
Brammer.  Further, to the extent that the veteran claims a 
disability of the left foot (as opposed to her ankle) due to 
her inservice motorcycle accident, the Board notes that the 
veteran is already in receipt of compensation for the service 
connected residuals of her left foot injury including a scar, 
which is discussed in greater detail below.

The Board does not question the fact that the veteran 
currently has pain of the left ankle.  Such was clearly noted 
at the May 1998 VA examination.  However, as indicated above, 
the veteran has not proffered any competent medical evidence 
showing a current disability of the left ankle.  To the 
extent that the current medical records document occasional 
complaints of left ankle pain, the Board notes that pain 
alone does not in and of itself constitute a disability for 
which service connection may be granted when there is no 
sufficient factual showing that the pain derives from an 
in-service injury or disease.  Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999).  

Although the veteran has expressed her own opinion that she 
currently suffers from left ankle disability related to her 
in service motorcycle accident, the Board again notes that 
she lacks the medical expertise to render such an opinion.  
See Espiritu v. Derwinski.

Accordingly, service connection is not warranted.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations. 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.  The preponderance is against the veteran's 
service connection claims, and they must be denied.




Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2007).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2.

The claim for an increased evaluation for the veteran's right 
shoulder and left thigh scar disability originated from the 
RO decisions that granted service connection for those 
disabilities.  The claim therefore stems from the initial 
rating assigned to that disability.  At the time of an 
initial rating, separate, or staged, ratings can be assigned 
for separate periods of time based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness or 
pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  VA must consider any part of 
the musculoskeletal system that becomes painful on use to be 
"seriously disabled." 38 C.F.R. § 4.40.

If a veteran has separate and distinct manifestations 
relating to the same injury, he should be compensated under 
different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 
259 (1994).  However, the evaluation of the same 
manifestation under different diagnostic codes is to be 
avoided.  38 C.F.R. § 4.14 (2006).  The rating schedule may 
not be employed as a vehicle for compensating a claimant 
twice or more for the same symptomatology, since such a 
result would over compensate the claimant for the actual 
impairment of his earning capacity and would constitute 
pyramiding.  Esteban v. Brown, 6 Vet. App. 259 (1994).

Right shoulder

In October 1999, service connection was granted for the 
residuals of a fractured right clavicle.  A noncompensable 
disability rating was assigned, effective from September 16, 
1998 (date of claim).  The veteran appealed the assigned 
rating.  The veteran underwent an arthroscopy of the right 
shoulder on February 23, 2000 to repair a rotator cuff tear 
and Bankart lesion.  By a rating action dated in August 2000, 
the noncompensable evaluation assigned for the veteran's 
right shoulder disability was increased to 10 percent under 
Diagnostic Code 5203, Clavicle or scapula impairment, from 
September 16, 1998.  The veteran was also assigned a 
temporary 100 percent schedular rating from February 23, 2000 
to March 31, 2001.  See 38 C.F.R. § 4.30 and 4.71a, 
Diagnostic Code 5051 (2007).  A 30 percent disability rating 
was assigned under Diagnostic Code 5051, Shoulder 
replacement, from April 1, 2001, forward.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. 
§ 4.59, painful motion is an important factor of disability 
from arthritis and actually painful joints are entitled to at 
least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

Musculoskeletal disabilities of the shoulder and arm may be 
rated under Diagnostic Codes 5200 through 5203.  Normal 
ranges of upper extremity motion are defined by VA regulation 
as follows: forward elevation (flexion) from zero to 180 
degrees; abduction from zero to 180 degrees; and internal and 
external rotation to 90 degrees.  Lifting the arm to shoulder 
level is lifting it to 90 degrees.  See 38 C.F.R. § 4.71, 
Plate I (2007).

The veteran's right upper extremity is her major extremity.  
See 38 C.F.R. § 4.69 (2007).  Under Diagnostic Code 5203, 
malunion of the clavicle or scapula, or nonunion without 
loose movement, warrants a 10 percent evaluation.  A 20 
percent evaluation requires nonunion with loose movement or 
dislocation.  These disabilities may also be rated on the 
basis of impairment of function of the contiguous joint. 

Diagnostic Code 5201 provides that limitation of motion of 
the major or minor arm at shoulder level warrants a 20 
percent disability rating.  Limitation of motion of the major 
arm midway between the side and shoulder level warrants a 30 
percent disability rating.  A 40 percent rating is warranted 
when there is limitation of motion to 25 degrees from the 
side. 38 C.F.R. § 4.71a, Diagnostic Code 5201.

Under Diagnostic Code 5051, a 100 percent rating is assigned 
for one year following implantation of prosthesis, for either 
the major or the minor upper extremity.  With chronic 
residuals consisting of severe, painful motion or weakness in 
the affected extremity, a 60 percent disability rating is 
assigned for the major arm.  This is the maximum schedular 
rating assignable after the one-year period following 
surgery.  A 30 percent is the minimum assigned rating.  38 
C.F.R. 
§ 4.71a, Diagnostic Code 5051 (2007).

On a review of the evidence of record, the Board finds that 
the criteria to support an increased (20 percent) disability 
evaluation have not been met for the period prior to February 
23, 2000.  The report of a June 1999 VA examination indicated 
that the veteran had a "full range of motion" of the right 
shoulder without complaints of pain.  However, there was pain 
to palpation over the right anterior shoulder.  There was 
also a palpable knot on the right clavicle, mid-shaft.  This 
examination represents the most disabling findings with 
respect to the veteran's right shoulder prior to her February 
2000 surgery.  

The veteran has reported pain on use of her right shoulder, 
and that the pain results in increased functional impairment 
of the shoulder.  These complaints have been duly considered 
as a basis for an increased evaluation.  However, as noted 
above, the June 1999 VA examination clearly indicated that 
the veteran retained a normal range of motion of the right 
shoulder with no associated pain on movement.  Such a finding 
does not establish loss of motion approximate to limitation 
of the right arm to shoulder level.  Application of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 do not provide a basis for a rating 
higher than 10 percent for the veteran's right shoulder 
disability.  

There is also no basis for finding that the veteran has had 
dislocation or nonunion clavicle with loose movement.  Such 
was simply not shown for the period prior to February 23, 
2000.  A higher rating under Diagnostic Code 5203 would 
therefore be unwarranted.

The Board has also looked at other Diagnostic Codes for 
rating shoulder disability and they do not provide a method 
for assigning a higher evaluation.  A 30 percent rating may 
be assigned under Diagnostic Code 5200 if there is evidence 
there is evidence of ankylosis of the scapulohumeral 
articulation of the major extremity that is favorable.  A 20 
percent disability is warranted under Diagnostic Code 5202 
for malunion of the humerus with moderate deformity.  The 
veteran did not have malunion of the humerus or ankylosis of 
the scapulohumeral articulation.  X-rays taken of the right 
shoulder in June 1999 showed a healed mid-right clavicular 
fracture.  A higher rating under Diagnostic Codes 5200 or 
5202 is not applicable.

For the period from April 1, 2001, forward, the Board finds 
that the criteria to support a rating in excess of 30 percent 
have not been met.  The February 2000 operative report does 
not show that the veteran underwent a prosthetic replacement 
of the right shoulder joint.  A higher rating under 
Diagnostic Code 5051 would therefore be inappropriate.  The 
veteran is also receiving in excess of the maximum rating 
allowable under Diagnostic Code 5203.  Further, it would be 
inappropriate to assign a higher rating under Diagnostic Code 
5200 or 5202 as there is no evidence that the veteran suffers 
from ankylosis of the scapulohumeral articulation or fibrous 
union of the humerus.  VA and non-VA treatment records are 
negative for such findings.

There is also no basis for assigning a higher (40 percent) 
rating under Diagnostic Code 5201.  The report of the May 
2001 VA examination indicated that the veteran was able 
supinate fully with a burning sensation in the right triceps 
and pronate fully without pain.  Forward flexion was limited 
to 80 to 120 degrees with pain throughout and abduction was 
to 125 degrees with tightness.  In other words, even with 
consideration of complaints of pain, limitation of motion of 
the right shoulder far exceeded 25 degrees.  See 38 C.F.R. §§ 
4.40, 4.45, and 4.59.

Scars

Service connection for a scar of the left foot was granted in 
July 1973.  A noncompensable disability evaluation was 
assigned.  In August 1998, the noncompensable evaluation was 
increased to 10 percent under Diagnostic Code 7804.  In 
September 2002, the veteran was granted service connection 
for a scar of left medial thigh due to skin graft.  A 
noncompensable disability evaluation was assigned, effective 
from March 2001.  The criteria for evaluating disabilities of 
the skin were revised on August 30, 2002.  

When a new statute is enacted or a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  If the statute or regulation is 
silent, VA must determine whether applying the new provision 
to claims that were pending when it took effect would produce 
genuinely retroactive effects.  If applying the new provision 
would produce such retroactive effects, VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Statutes and 
regulations are presumed not to apply in any manner that 
would produce genuinely retroactive effects, unless the 
statute or regulation itself provides for such retroactivity.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); see also Landgraf v. 
USI Film Products, 511 U.S. 244 (1994); Regions Hospital v. 
Shalala, 522 U.S. 448 (1998); Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).

Prior to August 30, 2002, Diagnostic Code 7803 provided that 
a 10 percent evaluation was warranted for superficial, poorly 
nourished scars with repeated ulceration.  Diagnostic Code 
7804 provided that a 10 percent disability evaluation is 
warranted for superficial scars that are tender and painful 
on objective demonstration.  Scars could also be rated under 
Diagnostic Code 7805 based on limitation of function of the 
part affected.  38 C.F.R. § 4.118, Diagnostic Code 7803, 
7804, 7805 (2001).

The rating criteria which became effective August 30, 2002, 
provide that superficial scars which are painful on 
examination or are unstable (frequent loss of skin over the 
scar) warrant a 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804.  Superficial scars that do not 
cause limited motion warrant a 10 percent evaluation if they 
involve an area or areas of 144 square inches (929 sq. cm.) 
or greater. 38 C.F.R. § 4.118, Diagnostic Code 7802.  Scars 
that are deep or that cause limited motion warrant a 10 
percent evaluation if the area or areas of involvement 
exceeds 6 square inches (39 sq. cm.).  38 C.F.R. § 4.118, 
Diagnostic Code 7801.  The revised criteria continue to 
provide that scars are otherwise rated based on limitation of 
function of affected part pursuant to Diagnostic Code 7805.  
38 C.F.R. § 4.118, Diagnostic Code 7805.

As noted above, the veteran is receiving a 10 percent 
disability evaluation under Diagnostic Code 7804 for his left 
foot scar.  A 10 percent is the maximum rating that may be 
assigned under the old or new Diagnostic Code 7804.  In light 
of the holding in Esteban, the Board has considered whether a 
separate rating could be assigned under another diagnostic 
code.  In this regard, there is no evidence that the left 
foot scar measures more than 144 square inches or that it is 
ulcerated or unstable.  The June 2002 VA examination report 
described the left foot scar as measuring 4 x 8 cm over the 
lateral malleous to the medial malleous.  There was no 
significant pigmentation change, erythema, or scaling 
associated with the scar.  VA and non-VA treatment records do 
not show the contrary.

The Board notes, however, that the veteran appears to have 
neurological complications related to the left foot scar.  
Specifically, a March 2001 report from B.M. Schaffer, D.P.M., 
indicated that the veteran's complaint of pain and swelling 
in the area of the skin graft scar was possibly the result of 
the entrapment of the intermediate dorsal cutaneous nerve.  
The June 2002 VA foot examination report similarly noted that 
an EMG showed abnormal (slowing) of the left lateral plantar 
branch of the tibial nerve.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  
The maximum rating which may be assigned for neuritis not 
characterized by organic changes as noted above will be that 
for moderate, or with sciatic nerve involvement, for 
moderately severe, incomplete paralysis.  Id.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.

The aforementioned and discussed June 2002 VA neurological 
examination and report from Dr. Schaffer indicate that the 
veteran experiences some neurological manifestations, which 
may be associated with her left foot scar.  The veteran is 
described as having severe pain of the left lateral plantar 
branch of the tibial nerve.  Accordingly, the Board will 
evaluate the veteran's chronic neurological manifestations 
pursuant to Diagnostic Code 8525, Posterior tibial nerve.  

The Rating Schedule provides ratings for disability of the 
posterior tibial nerve (or neuritis or neuralgia) when there 
is evidence of mild incomplete paralysis (10 percent), 
moderate incomplete paralysis (10 percent), severe incomplete 
paralysis (20 percent), or complete paralysis of the 
posterior tibial nerve, with paralysis of all muscles of sole 
of foot, frequently with painful paralysis of a causalgic 
nature, such that toes cannot be flexed, adduction is 
weakened, and plantar flexion is impaired (30 percent).  See 
38 C.F.R. § 4.124, Diagnostic Codes 8525, 8625, 8725.  The 
term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.

The June 2002 VA examination indicated that there was 
decreased sensation over the left lateral foot.  There was no 
involuntary muscle wasting or tremor.  Muscle strength was 
5/5.  Deep tendon reflexes were difficult to elicit but were 
otherwise two plus.  As noted above, an EMG showed abnormal 
(slowing) of the left lateral plantar branch of the tibial 
nerve.  The report from Dr. Schaffer indicated that there was 
tenderness over the course of the dorsal cutaneous nerve.  
Resolving the benefit of the doubt in favor of the veteran, 
the Board finds that evidence supports the award of a 
separate rating for mild paralysis of the posterior tibial 
nerve, and that a 10 percent evaluation is warranted under 
Diagnostic Code 8525.

Applying the rating criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
a compensable rating for the veteran's left thigh scar.  The 
June 2002 VA examination indicated that there was "barely 
discernable" rectangular 5 x 5 cm scar skin grafting scar 
over the left thigh.  There was no significant tissue loss, 
keloid formation, or erythema.  It was nontender.  Although 
the veteran stated that the area became "rashy," there was 
no discernable rash.  With the exception of a single finding 
in November 2002 of there being a slight rash in the area of 
the left thigh scar, VA and non-VA treatment records make no 
reference to complaints or treatment of a left thigh scar.  
The criteria for a compensable rating for a scar of the left 
medial thigh have not been met at any time during the rating 
period.  .

Paragraph 30

Under the provisions of 38 C.F.R. § 4.30, a total rating will 
be assigned effective the date of hospital admission or 
outpatient treatment and continuing for a period of 1, 2, or 
3 months from the first day of the month following hospital 
discharge or outpatient release if the treatment of a 
service-connected disability resulted in: (1) surgery 
necessitating at least one month of convalescence; (2) 
surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of wheelchair 
or crutches (regular weight-bearing prohibited); or (3) 
immobilization by cast, without surgery, of one major joint 
or more. 38 C.F.R. 
§ 4.30.

The veteran seeks a temporary total disability rating under 
the provisions of 
38 C.F.R. § 4.30 based on a period of convalescence following 
surgery conducted in May 2002.  In this regard, the record 
clearly shows that the veteran underwent surgery in May 2002, 
and that the surgery (left shoulder arthroscopy) was to 
repair a torn left rotator cuff and left shoulder 
impingement.  A period of convalescence is also documented.  

However, as discussed previously in this decision, the Board 
has determined that the left shoulder disability is not a 
service-connected disability.  The veteran is therefore not 
entitled to a temporary total rating for said disability.  
Because the basic legal requirements to establish a basis for 
the award of a temporary total rating are not met, the 
appellant's claim must be denied for lack of legal merit.  
See Cacalda v. Brown, 9 Vet. App. 261 (1996) (where law is 
dispositive, not evidence, the appeal should be terminated 
for lack of legal merit or entitlement); see also Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


ORDER

The appeal of the claim for specially adapted housing is 
dismissed.

The appeal of the claim for special home adaptation is 
dismissed.

Entitlement to service connection for a left shoulder 
disability is denied.

Entitlement to service connection for a left knee disability 
is denied.

Entitlement to service connection for a cervical spine 
disability is denied.

Entitlement to service connection for a low back disability, 
to include sciatica is denied.

Entitlement to service connection for a left ankle disability 
is denied.

Entitlement to service connection for a left hip disability 
is denied.

Entitlement to service connection for generalized arthritis 
is denied.

Entitlement to a disability evaluation in excess of 10 
percent for residuals of a fractured right clavicle for the 
period prior to February 23, 2000, is denied.

Entitlement to a disability evaluation in excess of 30 
percent for residuals of a fractured right clavicle for the 
period from April 1, 2001, forward, is denied.

Entitlement to an initial disability evaluation in excess of 
10 percent for a scar of the left foot is denied.

Entitlement to a separate 10 percent disability evaluation 
for incomplete paralysis of the left posterior tibial nerve 
is granted, subject to the criteria governing payment of 
monetary benefits.

Entitlement to an initial compensable evaluation for a scar 
of the left medial thigh is denied.

Entitlement to a temporary total evaluation because of 
treatment for a service connected disability requiring 
convalescence is denied.



			
          CHARLES E. HOGEBOOM                                     
T. MAINELLI
	             Veterans Law Judge                                      
Acting Veterans Law Judge
       Board of Veterans' Appeals                               
Board of Veterans' Appeals



	                         
__________________________________________
                                                ROBERT E. 
SULLIVAN
	      Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


